___________

                                    No. 95-3229
                                    ___________

Wendell R. Ayers,                         *
                                          *
              Appellant,             *
                                          *
     v.                                   *
                                          *
A.L. Lockhart, Director, Arkansas         *
Department of Correction,         *
                                          *
              Defendant,             *
                                       *
PHP Healthcare; Dunne, Dr.,            *
Medical Director,                      * Appeal from the United States
                                       * District Court for the
           Appellees,            * Eastern District of Arkansas.
                                       *
Dale Reed, Varner Unit; Stacy    *        [UNPUBLISHED]
Patton, Varner Unit; Bill Terry,       *
Cummins Unit; Banks, Cummins Unit,     *
                                       *
           Defendants,                 *
                                       *
Liong, Doctor - PHP Healthcare, *
                                       *
           Appellee,                   *
                                       *
Arkansas Department of Correction;     *
Arkansas, State of; Willis H.          *
Sargent, Cummins Unit,                 *
                                       *
           Defendants.                 *

                                  ___________

                      Submitted: October 7, 1996

                           Filed: October 15, 1996
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.
     Wendell Ayers appeals the district court's1 dismissal, after an
evidentiary hearing, of his claim that defendants were deliberately
indifferent to his medical needs in violation of his civil rights.   After
careful review of the record and the parties' briefs, we conclude that the
dismissal was correct.   See 8th Cir. R. 47B.


     Ayers's motions on appeal are denied.


     A true copy.


           Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable George Howard, Jr., United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendation of the Honorable Henry L. Jones, Jr., United States
Magistrate Judge for the Eastern District of Arkansas.

                                   -2-